WISDOM, Circuit Judge,
specially concurring.
I concur in the results the majority reaches in three of the voting dilution cases decided today: Nevett v. Sides, 571 F.2d 209; Thomasville Branch of the NAACP v. Thomas County, 571 F.2d 257; Bolden v. City of Mobile, 571 F.2d 238. I cannot find as much between the lines of the Zimmer opinion as the majority finds, but in view of Washington v. Davis and Arlington Heights I understand why the majority -should seek and find discriminatory intent. The majority holds that those two important cases require proof of a racially discriminatory intent in voting dilution cases. The intent is established by a showing that there exists an “aggregate” of the factors outlined in Zimmer. The factfinder determines, “under all the relevant facts, in whose favor the ‘aggregate’ of the evidence preponderates.” (The majority’s focus, notwithstanding its emphasis on intent as an essential element in a holding of dilution, is on the effects of at-large voting or multimember districting on the accessibility of a minority group to the political process.) Then, if invidious effects preponderate, the court by inference declares that the legislative body which initiated the plan had a racially discriminatory intent. If for historical or other reasons the voting scheme could not initially have been motivated by a racially discriminatory intent,
as in Shreveport, then failure of the legislative body to take affirmative curative action demonstrates, under Kirksey, an illegal intent to maintain diluted voting rights.
I find it more straightforward, and not inconsistent with Washington v. Davis and Arlington Heights, to hold that the fourteenth amendment, through the equal protection clause, and the fifteenth amendment, in itself and through congressional statutes enacted to make the amendment effective, prohibit dilution of voting rights — without proof of racial discriminatory purpose. I agree, therefore, with the position of the United States, as expressed in the amicus brief of the Attorney General. And in the field of civil rights I recognize and would give weight to the expertise of the Department of Justice.
I.
In Fortson v. Dorsey, 1965, 379 U.S. 433, 439, 85 S.Ct. 498, 501, 13 L.Ed.2d 401, the Supreme Court said:
“It might well be that, designedly or otherwise, a multi-member constituency apportionment scheme, under the circumstances of a particular case, would operate to minimize or cancel out the voting strength of racial or political elements of the voting population. . . . This question, however, is not presented by the record before us.” (Emphasis added).,
*232The Supreme Court reaffirmed this language in Burns v. Richardson, 1966, 384 U.S. 73, 86 S.Ct. 1286, 16 L.Ed.2d 376: “Where the requirements of Reynolds v. Sims are met, apportionment schemes including multi-member districts will constitute an invidious discrimination only if it can be shown that ‘designedly or otherwise, a multi-member constituency apportionment scheme, under the circumstances of a particular case, would operate to minimize or cancel out the voting strength of racial or political elements of the voting population.’ . . ” (Emphasis added). 384 U.S. at page 88, 86 S.Ct. at page 1294. The Court twice repeated the substance of this statement. At page 88, 86 S.Ct. at page 1295, the Court said: “Speculations do not supply evidence that the multi-member districting was designed to have or had the invidious effect necessary to a judgment of the unconstitutionality of the districting. . ” (Emphasis added). And on page 89, 86 S.Ct. on page 1295, the Court said: “[Legislative judgments on apportionment are] subject to constitutional challenge only upon, a demonstration that the interim apportionment, although made on a proper population basis, was designed to or would operate to minimize or cancel out the voting strength of racial or political elements of the voting population.” (Emphasis added).
This Court has construed the Supreme Court’s use of the term “or otherwise” to mean that intent to discriminate need not be proved when a voting plan minimizes or cancels out minority voting strength. Panior v. Iberville Parish School Bd., 5 Cir. 1976, 536 F.2d 101, 104-105; Ferguson v. Winn Parish Police Jury, 5 Cir. 1976, 528 F.2d 592, 597; Wallace v. House, 5 Cir. 1976, 515 F.2d 622-623; Bradas v. Rapides Parish Police Jury, 5 Cir. 1975, 508 F.2d 1109, 1113; Robinson v. Commissioners Court, Anderson County, 5 Cir. 1974, 505 F.2d 674, 678 n. 3; Moore v. Leflore County Board of Election Commissioners, 5 Cir. 1974, 502 F.2d 623-624; Zimmer v. McKeithen, 5 Cir. 1973, 485 F.2d at 1304; Howard v. Adams County Board of Supervisors, 5 Cir. 1972, 453 F.2d 455, 457-458, cert. denied, 405 U.S. 925, 92 S.Ct. 2461, 32 L.Ed.2d 812 (1972).
In White v. Regester, and Whitcomb v. Chavis, the leading cases involving multimember districts, the Supreme Court did not require proof of a legislative intent to discriminate. White v. Regester did not suggest that the reapportionment was enacted with improper racial motive and intent; instead the Court discussed the effect of the reapportionment plan upon minorities in Bexar and Dallas Counties. The plaintiffs’ burden was to show that they “had less opportunity than did other residents in the district to participate in the political processes and to elect legislators of their choice”. White v. Regester, 412 U.S. at 766, 93 S.Ct. at 2339.
Washington v. Davis and Arlington Heights were not voting dilution cases. Washington v. Davis sustained the use of a pre-employment test which had a disproportionate impact on black applicants; this seems to have been the sole effect on which the plaintiffs relied. In Arlington Heights the Court held that the plaintiffs had failed to prove discrimination when a village refused to re-zone property for the construction of racially integrated low income housing; as I see it, the Court could reasonably have gone either way in that case. The reach of these cases extends beyond their contexts, but I find it significant that the opinions do not mention White v. Regester, Whitcomb v. Chavis, or any other case involving dilution of the black vote by at-large voting or multi-member districts. The Court did cite Wright v. Rockefeller, but in that case the plaintiffs failed to prove vote dilution; even if the district lines followed racially identifiable neighborhood lines (which the court doubted), they were drawn with either a neutral or benign purpose. As this Court stated in Kirksey, 554 F.2d at 149: “White v. Regester is alive and well”; Washington v. Davis and Arlington Heights do not “suggest that White v. Regester and its progeny are no longer law”.
My disagreement with the majority is not in our different verbalizing of similar views. I agree that it is reasonable to *233argue, for example, that proof of the invidious effects of multi-member districts or at-large voting raises an inference, perhaps, in some cases, a strong presumption, of discriminatory purpose. That formulation is run-of-the mine, acceptable, legal semantics — in some cases. It will not cover those cases in which the voting scheme was neutral when initiated or even benign but had unintended or inadequately considered invidious effects on the voting rights of minorities. In those cases, as the majority was driven to say, the discriminatory purpose is found in maintaining the voting plan, that is, taking no affirmative curative action. This view of inaction is inconsistent with Washington v. Davis.
In some cases legislative intent may be unprovable; resort must be had to inference. When, however, a court must consider a laundry list, an “aggregate” of factors, some pointing one way and others pointing another way, the case turns on the attitude of the trial judge and the appellate judges toward the American brand of federalism; I question whether “Our Federalism” is James Madison’s federalism. Is federal interference with the voting scheme of a State or local government an unwarranted intrusion or. is it valid protection of federal rights under the thirteenth, fourteenth, and fifteenth amendments? The answer may depend more on the legal philosophy of the particular judge or judges in the case than on the logical relationship between effects, as evidentiary facts, and the inference that the state or local governing body necessarily intended to deny or to dilute the votes of black citizens. The judicial branch defers to the coordinate legislative branch. And federal judges have been educated to respect the States. It comes hard for a federal judge, searching for something as tenuous as legislative motive, to say that a State or local governing body in bad faith devised a scheme to deny or to dilute voting rights guaranteed by the Constitution.
The inference of a racially discriminatory purpose is not as simple to draw as one would think from a reading of the majority opinion. Palmer v. Thompson, 1971, 403 U.S. 217, 91 S.Ct. 1940, 29 L.Ed.2d 438 illustrates this point. In that case a city ordinance, neutral on its face, closed all publicly-operated swimming pools in Jackson, Mississippi, a few days after a court ordered the pools desegregated. “Almost everyone in Jackson, Mississippi, knew the city closed its swimming pools solely to avoid integration.1 ” The Mayor of Jackson flatly stated that the city would not operate integrated pools. The record strongly supported an inference of segregative intent from the circumstances incident to the closing of the public swimming pools. The Supreme Court, however, noted that the Court has never “held that a legislative act may violate equal protection solely because of the motivation of the men who voted for it”.2 403 U.S. at 224, 91 S.Ct. at 1944. The Court accepted the City’s explanation that it had closed the pools to avoid violence (cf. Cooper v. Aaron, 358 U.S. 1, 785 S.Ct. 1401, 3 L.Ed.2d 5 (1958)) and because the pools could not be operated economically.
I would distinguish cases involving voting rights from all other types of equal protection cases.3 “[T]he political franchise of voting” is “a fundamental political right, because [it is] preservative of all rights.” Yick Wo v. Hopkins, 1886, 118 U.S. 356, 370, 6 S.Ct. 1064, 1071, 30 L.Ed.2d 220. “The right to vote freely for the candidate of *234one’s choice is of the essence of a democratic society, and any restrictions on that right strike at the heart of representative government. And the right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free exercise of the franchise.” Reynolds v. Sims, 1964, 377 U.S. 533, 555, 84 S.Ct. 1362, 1378, 12 L.Ed.2d 506.
The safe and sure test for the constitutionality of a voting plan is proof of invidious effects, such as the failure to give due weight to votes of members of a minority group. When there is clear proof of this effect, I disapprove of resorting to a dowser to divine whether under an “aggregate” of surface factors there is an unconstitutional legislative motive.4
II.
There is no doubt that a provable racially discriminatory legislative purpose fortifies the plaintiffs in a case based on the equal protection clause of the fourteenth amendment. But under the fifteenth amendment, proof of such a purpose is irrelevant. Washington v. Davis and Arlington Heights did not involve the fifteenth amendment. Indeed, no Supreme Court opinion holds that voting dilution is insufficient to establish a violation of the fifteenth amendment without proof of a discriminatory legislative purpose. Furthermore, even if the majority imports an intent requirement into the fifteenth amendment itself, in Bolden and Thomasville the plaintiffs alleged violations of the Voting Rights Act of 1965 (42 U.S.C. § 1973) and the Civil Rights Act of 1870 (42 U.S.C. § 1971).
The fifteenth amendment provides that the “rights of citizens of the United States to vote shall not be denied or abridged . on account of race.” There is nothing in the amendment itself requiring proof of legislative purpose. The need for a discriminatory intent in most cases arising under the equal protection clause was not conclusively established until Washington v. Davis. Many courts and commentators have taken a different position.5 The majority here gives no reasons for reading the fourteenth amendment requirement, as construed in Washington v. Davis, into the fifteenth amendment. The fundamental *235importance of the right to vote argues for expansive protection of that right.
When the focus of our inquiry shifts from the right to vote under the equal protection clause to the right to vote under the fifteenth amendment, even stronger reasons appear for rejecting legislative intent, motive, purpose, whatever name is given to the leap from evidentiary facts to proof of the legislative objective. Most states do not tie the legislature’s hands with records of committee reports and debates. After Brown, in controversial racial decisionmaking, sophisticated, facially neutral discrimination soon replaced overt discrimination. Consider, for example, the progression from the grandfather clause to the understanding clause to the lily white primary to the literacy test and eventually, by phases, to an absolute facially neutral citizenship test administered not arbitrarily but fairly. United States v. Louisiana.6 With almost all eligible whites registered in a voting district, the citizenship test — which applied to blacks and whites equally — resulted in effectively discriminating against unregistered blacks. As to the citizenship test, no evidence, except the historical pattern and the effect, bore on the question of unconstitutional legislative objective.
The fourteenth amendment’s equal protection clause is a broad statement, without self-evident limits. Its requirement of “equal protection of the laws” is subject to many interpretations. The doctrinal apparatus applicable to equal protection claims is far removed from the exact words of the amendment. The Supreme Court has long read equal protection to forbid either completely irrational state actions, or activities which “invidiously discriminate” against various groups. Although I believe that an intent requirement has no place in voting dilution cases under either amendment, I concede that the concept of discrimination, the judicial gloss central to our understanding of equal protection, may include a notion of intent. To discriminate is to make distinctions. This involves an element of choice missing in non-conscious differences of treatment. Many commentators have seen as the core of harmful discrimination the stigma that attaches to people who are told they are second-class citizens.7 This stigma might be seen to arise only from intentional insults, those involving purposeful discrimination.
An intent requirement serves two functions in equal protection litigation. It seems to comport with our notion of the central meaning of equal protection — the absence of “discrimination” — and it provides a tool with which to limit the otherwise long reach of the principle. As Justice White, writing for the majority, pointed out in Washington v. Davis, a reading of the equal protection clause completely devoid of an intent requirement would
“raise serious questions about, and perhaps invalidate, a whole range of tax, welfare, public service, regulatory, and *236licensing statutes that may be more burdensome to the poor and to the average black than to the more affluent white.”
426 U.S. at 248, 96 S.Ct. at 2051.
An intent requirement is not needed to prevent these problems with the fifteenth amendment. Unlike the fourteenth amendment’s ambiguous “equal protection of the laws”, the fifteenth amendment demands that the right to vote not be “abridged”. This command can be read without the elaborate judicial gloss necessary to make sense of equal protection, specifically, without involving “discrimination”. Instead, the words could be given a plain meaning: the right to vote should be the same for citizens of all races. Given the recognized importance of the right to vote, such a preferred position is understandable. In light of the development of the right to vote under both amendments in the past century, the equality involved is the equal opportunity to elect representatives. It is an effective equality, although not a guarantee of equality of result — after all, the right to vote was protected, not the right to vote for the winning candidate. In the town of Fairfield, where the number of black voters was about the same as the number of white voters, given no abridgement of their right to vote, blacks had an equal opportunity with whites to elect representatives. In the City of Shreveport, where blacks were 34 percent of the population (black registration had a small percentage), facially neutral at-large voting for city commissioners effectively diluted the black vote — regardless of the purity of motive of the Louisiana legislature in establishing the system in 1910, when no blacks voted.
Furthermore, the fifteenth amendment by its terms is less expansive than the equal protection clause. Reading of this amendment as dealing with effects, not legislative intent, does not throw into question taxing, welfare, and regulatory schemes; merely voting schemes. And it is limited to racial groups.
The reasons for restricting the equal protection clause do not apply to the fifteenth amendment. When a government adopts a system of voting that, considered in light of the Zimmer factors, places black citizens at a disadvantage, the government’s reasons are irrelevant. The right to vote has been abridged.
The majority cites cases where violations of the fifteenth amendment were found in situations of purposeful discrimination. It recognizes that it must prove the converse proposition: that purposeful discrimination is required for making out a violation. But the majority does not analyze the problem. The majority rests its conclusion on two cases: Wright v. Rockefeller and Bradas v. Rapides Parish Police Jury.
There is little authority one way or another. Until Washington v. Davis, there was no apparent need for black plaintiffs, or the judges reviewing their claims, to distinguish between the right to vote under the two amendments. Wright involved a gerrymander, not a voting dilution case. There, the parties framed the question as whether the lines had been purposefully drawn on racial grounds. The Court affirmed the decision of a three-judge court, finding'that the plaintiffs had not proved either racial motivation or that the legislature “in fact drew the district on racial lines.” The Court further noted that it was not obvious that the lines, as drawn, were to the disadvantage of blacks. Three districts were majority non-white districts, one was almost totally white. As the Court pointed out, some of the black voters involved might strongly contest an effort to divide their numbers more evenly. The case is distinguishable from these cases because it was a gerrymander, and because no abridging of black voting strength was clear. Toney v. White, discussed below, demonstrates that Bradas is not the only word in this Circuit, on intent and the fifteenth amendment.
The precedents cited by the majority are weak. The reasons given by the majority are non-existent. Whatever the status of intent and the right to vote under the equal protection clause, intent should be irrelevant to the fifteenth amendment.
*237Even if an intent requirement is read into the fifteenth amendment, plaintiffs are not foreclosed from making a ease on differential effects. The plaintiffs in Bolden brought suit under 42 U.S.C. § 1973; the plaintiffs in Thomasville sued under both § 1973 and § 1971(a)(1).
Under Section 2 of the fifteenth amendment, Congress has the power to enact laws to carry out the purposes of the amendment. These laws may provide greater protection to voters than exists by force of the constitution alone. South Carolina v. Katzenbaeh, 1966, 383 U.S. 301, 86 S.Ct. 803, 15 L.Ed.2d 769. Some of the provisions of the laws enforcing the fifteenth amendment speak to the Attorney General, some to the rights of individual voters. None of them requires discriminatory intent; at best, for the majority, purpose and intent are alternatives.
Section 1973c is different in providing that changes in the election laws of covered jurisdiction must be shown not to have the purpose and will not have the effect of denying or abridging minority voting rights. The Attorney General, however, has refused to authorize some reapportionments under this provision on the ground that they had the effect, regardless of purpose, of diluting minority voting strength, without consideration of intent. See United Jewish Organizations of Williamsburgh v. Carey, 1977, 430 U.S. 144, 97 S.Ct. 996, 51 L.Ed.2d 229.
Section 1973a(b) bans “tests or devices” in certain jurisdictions unless they were found not to have been used for ten years “for the purpose or with the effect of denying or abridging the right to vote on account of race or color . . [emphasis added]. This is clearly stating purpose and effect in the alternative. The tests and devices involved were
“any requirement that a person as a prerequisite for voting or registration for voting (1) demonstrate the ability to read, write, understand, or interpret any matter, (2) demonstrate any educational achievement or his knowledge of any particular subject, (3) possess good moral character, or (4) prove his qualifications by the voucher of registered voters or members of any other class.”
42 U.S.C. § 1973b(c). These provisions speak only the language of effect, making intent irrelevant when the reapportionment abridges the right to vote, or the test determines eligibility.
Section 1973 comes from § 2 of the same Act, the Voting Rights Act of 1965. It provides that “no voting qualification or prerequisite to voting, or standard, practice, or procedure shall be imposed or applied by any State or political subdivision to deny or abridge the right to any citizen of the United States to vote on account of race or color”. This provision was aimed at subtle as well as obvious state regulations which have the effect of denying citizens their right to vote because of race. Allen v. State Board of Elections, 1969, 393 U.S. 544, 89 S.Ct. 817, 22 L.Ed.2d 1. Similarly, Section 1971(a)(1), derived from the Civil Rights Act of 1870, provides that all citizens “shall be entitled and allowed to vote . without distinction of race”.
These provisions are part of a legislative scheme to protect the voting rights of black Americans from both intentional and unintentional diminution. They speak of abridging, without requiring intent. Congress must have intended that those aggrieved have the power to protect their rights to the same extent as the Attorney General. I conclude, therefore, that intent is not required to make out a case under Section 1971(a)(1) or Section 1973.8
*238This Court has come to the same conclusion. In Toney v. White, 5 Cir. 1973, 476 F.2d 203, the plaintiffs challenged discriminatory election practices on both statutory and constitutional grounds. The Court held that any intent to discriminate was irrelevant.
The Civil Rights Act of 1870, as amended, 42 U.S.C. § 1971(a)(1), forbids any distinctions based on race in the voting process. And Section 2 of the Voting Rights Act of 1965, 42 U.S.C. § 1973, prohibits imposition of any practice or procedure which has the effect of denying or abridging the right of any citizen to vote on account of race or color, [emphasis added]
Id. at 207. This reasoning was affirmed by the Court, en banc, 5 Cir. 1973, 488 F.2d 310. Only one judge expressed any reservation about the adoption of a pure effect test. 488 F.2d at 316-17 (Judge Gee, concurring in the judgment). His concurrence makes it absolutely clear that the en banc decision of the Court was based on the conclusion that effect alone was sufficient to prove a violation of these statutes. See also Gremillion v. Rinaudo, E.D.La.1971, 325 F.Supp. 375, 377.
With due deference to my brothers on the panel, to me the proof is convincing in this case that the effect of the pertinent law was to reduce the value of each black’s vote. To require the plaintiffs to prove an unconstitutional legislative motive is to burden the plaintiffs with the necessity of finding the authoritative meaning of an oracle that is Delphic only to the Court.

. Brest, Palmer v. Thompson, 1971 S.Ct. Rev. 95, An Approach to the Problem of Unconstitutional Legislative Motive.


. The Court distinguished Griffin v. Prince Edward County School Board, 377 U.S. 218, 84 S.Ct. 1226, 12 L.Ed.2d 256 (1964) and Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960) on the ground that “the focus in those cases was on actual effects of the enactments” rather than on motivation. Four members of the Court found either discriminatory purpose or effects or both.


. In particular, it is clear that Congress has the power to omit any requirement of “purposeful discrimination” from the civil rights acts. Griggs v. Duke Power Co., 401 U.S. 424, 432, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971); Arlington Heights v. Metropolitan Housing Development Corp.


. My position in this case is unrelated to the traditional use of legislative history to determine legislative purpose as an aid to statutory interpretation. Also, stated in other terms, one might say that in the area of voting discrimination, as in some other areas, for example, cases involving segregated facilities, even before congressional action the possibility of a nonracially motivated purpose is so minimal that it should not be allowed to cloud the picture.


. See, e. g., Metropolitan Housing Devel. Corp. v. Village of Arlington Heights, 7 Cir. 1975, 517 F.2d 409, rev'd, 1977, 429 U.S. 252, 97 S.Ct. 555, 54 L.Ed.2d 772; Davis v. Washington, 1975, 168 U.S.App.D.C. 42 , 45-7, 512 F.2d 956, 959-61, rev’d, 1976, 426 U.S. 229, 96 S.Ct. 2040, 48 L.Ed.2d 597; Douglas v. Hampton, 1975, 168 U.S.App.D.C. 62, 67, 512 F.2d 976, 981; Bridgeport Guardians v. Bridgeport Civil Service Comm’n, 2 Cir. 1973, 482 F.2d 1333, 1337; Cisneros v. Corpus Christi Indep. School Dist., 5 Cir. 1972, 467 F.2d 142, 148, cert. denied, 413 U.S. 920, 93 S.Ct. 3053, 37 L.Ed.2d 1041; Castro v. Beecher, 1 Cir. 1972, 459 F.2d 725, 732-33; Chance v. Board of Examiners, 2 Cir. 1972, 458 F.2d 1167, 1175-76; Hawkins v. Town of Shaw, 5 Cir. 1971, 437 F.2d 1286, 1291-92, aff'd en banc, 461 F.2d 1171 (see especially my concurring opinion at 1174); Southern Alameda Spanish Speaking Organization v. Union City, 9 Cir. 1970, 424 F.2d 291, 295-96 (dictum). Several Supreme Court opinions could have led observers to believe that intent was irrelevant to equal protection challenges. See Palmer v. Thompson, 1971, 403 U.S. 217, 91 S.Ct. 1940, 29 L.Ed.2d 438; Wright v. Council of City of Emporia, 1972, 407 U.S. 451, 92 S.Ct. 2196, 33 L.Ed.2d 51. See also Keyes v. School Dist. No. 1, 1973, 413 U.S. 189, 217, 224-32, 93 S.Ct. 2686, 37 L.Ed.2d 548 (Powell, J., concurring and dissenting). A sampling of the commentators who have advocated tests involving less intent than Washington v. Davis includes Goodman, De Facto School Segregation: A Constitutional and Empirical Analysis, 60 Calif.L.Rev. 275 (1972); Perry, The Disproportional Impact Theory of Racial Discrimination, 125 U.Pa.L.Rev. 540 (1977) (although he excludes voting cases from his theory); Karst, Foreword: Equal Citizenship Under the Fourteenth Amendment, 91 Harv.L.Rev. 1 (1977); L.Tribe, American Constitutional Law 1028-32 (1978); Fiss, Groups and the Equal Protection Clause, 5 J.Phil. & Pub.Aff. 107 (1976); Eisenberg, Disproportionate Impact and Illicit Motive: Theories of Constitutional Adjudication, 52 N.Y.U.L.Rev. 36 (1977).


. United States v. Louisiana, E.D.La.1963, 225 F.Supp. 353, 380; aff’d, Louisiana v. United States, 380 U.S. 145, 85 S.Ct. 817, 13 L.Ed.2d 709 (1965).


. See, e. g., Cahn, Jurisprudence, 30 N.Y.U.L. Rev. 150 (1955); Black, The Lawfulness of the Segregation Decisions, 69 Yale L.J. 421 (1960); Brest, Foreword: In Defense of the Antidiscrimination Principle, 90 Harv.L.Rev. 1, 8-12 (1975); Karst, Foreword: Equal Citizenship Under the Fourteenth Amendment, 91 Harv.L. Rev. 1, 5-11 (1977); Fiss, Groups and the Equal Protection Clause, 5 J.Phil. & Pub.Aff. 107 (1976). Of course, it must be admitted that intent and stigma are not neatly overlapping concepts. A person may feel oneself stigmatized by an action actually taken for non-discriminatory reasons.
There are hints that the Supreme Court may consider the stigmatizing nature of government actions important in judging their validity. See United Jewish Organizations of Wiliiamsburgh, Inc. v. Carey, 1977, 430 U.S. 144, 165, 97 S.Ct. 996, 1009, 51 L.Ed.2d 229, where the plurality opinion points out that although the state deliberately used race in its deliberations,
“its plan represented no racial slur or stigma with respect to whites or any other race, and we discern no discrimination violative of the Fourteenth Amendment.”
See also Comment, Proof of Racially Discriminatory Purpose Under the Equal Protection Clause: Washington v. Davis, Arlington Heights, Mt. Healthy, and Wiliiamsburgh, 12 Harv.Civ.L./Civ.R.L.Rev. 725, 755-61 (1977); Anderson v. Martin, 375 U.S. 399, 84 S.Ct. 454, 11 L.Ed.2d 430 (1969).


. Different treatment of similar legislative and constitutional provisions would not be without precedent. While Washington v. Davis found that an intent test applied to an employment discrimination claim brought under the equal protection component of the Fifth Amendment, it specifically reaffirmed that such an intent was not necessary under Title VII. 426 U.S. at 246-48, 96 S.Ct. 2040. See Griggs v. Duke Power Co., 1971, 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158. Similarly, although the Court struck down the equal protection challenge to the zoning laws of Arlington Heights, it remanded the case for consideration of the statutory issues. On remand, the Court of Appeals held that a violation of Title VIII could be made *238out without proof of a discriminatory intent. Metropolitan Housing Development Corp. v. Village of Arlington Heights, 7 Cir. 1977, 558 F.2d 1283. Accord, United States v. City of Black Jack, 8 Cir. 1974, 508 F.2d 1179, 1184-85.